Title: To Benjamin Franklin from Francis Coffyn, 2 January 1780
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque Janry the 2d. 1780.
I have the honour and Satisfaction to inform your Excellency that the Serapis, the Palas, & Countess of Scarborough frigates with the Brigantine Vengeance, arrived Safe this evening in our road. Mr. Ricot who commands the Countess of Scarborough, has wrote a few lines to Mr. Cailliéz, and agreable to his request, we have immediately Sent them pilots and some fresh provisions, and we Shall continue to give them all the assistance they may stand in need off. As Mr. Ricot mentions nothing about Commodore Jones, I imagine he proceeded thro the channell with the Alliance frigate. For further particulars I refer to what Mr. Cailliéz writes by this days post to Mr. Le Ray de Chaumont. I beg leave to conclude with wishing Your Excellency every desirable blessing in this new year & many following.
I have the honour to remain with profound respect Your Excellency’s most obt. & most devoted humble servant
Frans. Coffyn
His Excellency Dr. B. Franklin at Passi
 Notation: F Coffyn Jany. 2d. 1780